DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 17 will now read as:
The 

Claim 18 will now read as:
The 

Response to Amendment

	Currently, the pending Claims are 2-19. The examined Claims are 2-19, with Claims 2, 12, 17-18 being amended herein, and Claim 19 being newly added.

Response to Arguments

	Applicant has mainly amended Claims 2 and 12 to explicitly require that the first barrier layer of the thin-film solid-state battery device comprises a metal phosphate material. Furthermore, newly presented Claim 19, while substantially similar to Claim 2, requires that the second barrier layer overlies only a top surface of the second electrochemical cell, and also requires that at least one of the first or second barrier layers comprises a metal phosphate material.
	Accordingly, Applicant argues that the prior art of record (i.e. Sabi, as modified by Bates and Wallace) neither teaches nor obviates the instantly claimed batteries of Claims 2 and 19, or the instantly claimed method of Claim 12 (Pages 6-8 of Remarks).
	
	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 2-19 are allowed.
 
The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record are Sabi et al. (WO 2010/090125, using the English equivalent US 2011/0274974 for translation/citation purposes), Bates et al. (US 5,561,004), and Wallace et al. (US 2008/0032236).

Sabi teaches a thin-film solid state lithium ion secondary battery device (Abstract). As illustrated in Figure 3, Sabi teaches that the battery device comprises a substrate (10) (“substrate”) and an insulating film (20) overlying a top surface of the substrate (“first barrier layer overlying a top surface the substrate”) ([0101]-[0105]). As illustrated in Figure 3, Sabi teaches that the battery device comprises a first electrochemical cell comprising a cathode-side current collector (30), a cathode active material film (40), a solid electrolyte (50), an anode active material film (64), and an anode-side current collector (70), wherein the first electrochemical cell is formed on top of the substrate ([0101]-[0105]). Sabi teaches that the cathode-side current collector is formed as a metal foil, wherein the metal is, for example, copper, aluminum, or nickel ([0121]). Sabi teaches that, for example, a second electrochemical cell is stacked on top of the first electrochemical cell (wherein the second electrochemical cell comprises the same components as found in the first electrochemical cell) (Sabi therefore teaches “a first electrochemical cell overlying the substrate” and “a second electrochemical cell overlying the first electrochemical cell” wherein “the first electrochemical cell and the second electrochemical cell are arranged in a stack formation”) ([0104]). Sabi teaches that a protective film (80) (“second barrier layer”) is formed on top of the second electrochemical cell such that the protective film coats and encloses the first and second electrochemical cells ([0102], [0104]). Sabi teaches that the protective film may be formed of any material which exhibits moisture resistance and low moisture absorption characteristics ([0125]).
3PO4), wherein the lithium orthophosphate is formed by e-beam evaporation of Li3PO4 at a deposition rate of approximately 480 Å/min (i.e. approximately 8 Å/s) (col. 3 line 60 to col. 4 line 11).
Wallace teaches a thin-film solid-state battery (Abstract, [0002]). As illustrated in Figure 18, Wallace teaches that the battery comprises an electrochemical cell overlying a substrate (1801) ([0097]). As illustrated in Figure 18, Wallace teaches that an insulation/barrier layer (1821) is specifically positioned on the top surface of the substrate such that it covers the entire top surface of the substrate ([0097]). Wallace teaches that because the insulation/barrier layer is positioned so as to cover the entire top surface of the substrate, direct contact between the top surface of the substrate and any other layer comprised in the battery is prevented ([0097], [0101]). For example, Wallace teaches that when a protective/physical barrier is formed so as to enclose the electrochemical cell therein (e.g. encapsulant layer (1806) and metal layer (1807) in combination), the presence of the aforementioned insulation/barrier layer prevents direct contact between the substrate and the protective/physical barrier ([0097], [0101]).

However, independent Claims 2 and 12 each explicitly require that the claimed first barrier layer is the barrier layer which comprises a metal phosphate material.



Furthermore, independent Claim 19 explicitly requires that the second barrier layer overlies only a top surface of the second electrochemical cell, and further, that at least one of the first or second barrier layers comprises a metal phosphate material.

As previously described in context of Claims 2 and 12, Sabi’s insulating film and Bates’ lithium orthophosphate layer are structurally non-analogous in context of the instant claimed first barrier layer. Furthermore, while Bates’ lithium orthophosphate layer structurally analogous to Sabi’s protective film, each of said layers is intended to not only cover a top surface of an electrochemical cell (or the top of a second electrochemical cell), but also the sides surfaces of various (as in Bates) or each (as in Sabi) layer(s) of an electrochemical cell.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729    

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729